DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/06/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (Pub. No.: US 2004/0255680), hereinafter, Ortega in view of Salamanca (WO2013116954A1).
Regarding claim 1, Ortega discloses a system for in-line measurement of mill liner wear and mill bolt tension, the system comprising: 
at a threaded end of a determined number of bolts, an acoustic wave emitter (215), an acoustic wave receiver (210), an electronic circuit (212), a power source (330) and a communication device (260, 270, 271), [see: par. 0025-0027].
in the vicinity of a mill (160), a data storage and accumulation management device (280, see: par. 0033); and 
in a remote position (see: Fig. 1), a data processing (150) and deployment system (290, 280) [see: par.0025,  0033]. However, Ortega does not particularly disclose or suggest in-line measurement of mill liner wear and mill bolt tension. 
the invention also relates to the sensor system which comprises at least one sensor bolt (see: abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Ortega the wear sensor bolt of Salaman because the electronic wear-sensor bolt is formed by a solid body and the aforementioned device, said body having a central cavity intended for housing mainly the transducer to thereby realize applicant’s invention effectively in a reliable and efficient manner.
Regarding claim 2, Ortega discloses the system according to claim 1, wherein a single device (110) behaves as the acoustic wave emitter and as the acoustic wave receiver at different times (see: par. 0034). 
Regarding claim 3, Ortega discloses the system according to claim 1, the power source (330) further comprising a galvanic battery (see: 0030). 
Regarding claim 4, Ortega discloses the system according to claim 1, the communication device further comprising a radio frequency communication device (see: par. 0025, 0033). 
Regarding claim 5, Ortega discloses an instrumented bolt including a hole formed therein, the instrumented bolt comprising:
an emitter (215) and a receiver (210) disposed within the hole to emit a pulse train and receive a reflected signal in response to the pulse train; 
an electronic circuit (212) connected to the emitter (215) and the receiver (210)  to translate the reflected signal into an information signal indicative of at least one of 
Regarding claim 6, Ortega discloses the instrumented bolt of claim 5, wherein a single acoustic device behaves as the emitter and the receiver at different times (see: par. 0034).
Regarding claim 7, Ortega discloses the instrumented bolt of claim 5, further comprising a power source (330) connected to at least one of the emitter (215), the receiver, the electronic circuit (212) or the communication device (see: Fig. 3 and par. 0029 and 0030) 

Regarding claim 9, Ortega discloses the instrumented bolt of claim 5 wherein the communication device comprises a radio frequency communication device (see: par. 0025, 0027 and 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






                                                                                                                                                                                                  /JACQUES M SAINT SURIN/Examiner, Art Unit 2861